Berry, J.
(concurring in the result). I concur in the judgment affirming the convictions because I agree that there was an independent basis for the in-court identifications of the defendant by Trooper Cotton and the surveillance police officer. See ante at part 2. However, I do not agree with, and do not concur in, that part of the majority opinion which holds that the photographic identification was not unconstitutionally suggestive. See generally Commonwealth v. Johnson, 420 Mass. 458 (1995).
1. The single-photograph identification procedure. In a recent case, Commonwealth v. Martin, 447 Mass. 274, 279-284, 294-310 (2006) (Martin), there is extensive analysis by our Supreme Judicial Court of the constitutionality and suggestiveness of one-on-one identifications, the per se rule for exclusion of identifications obtained by suggestive means set forth in Commonwealth v. Johnson, supra at 462-472, and the parameters of the good reason/cause standard for conducting a one-on-one identification enunciated in Commonwealth v. Austin, 421 Mass. 357, 361-362 (1995) (Austin). There is no need, then, to restate governing principles powerfully explored by the justices of the Supreme Judicial Court in both the majority and dissenting opinions in the Martin case. I would simply note that, in my view, the singular photographic identification technique employed by law enforcement in this case does not meet either the good reason or the necessity standard discussed in the majority and the dissent, respectively, in Martin. The majority in Martin reaffirmed the court’s holding in Austin, stating that “[t]he court agrees that the Austin case requires that there be good reason for the use of a showup [or one-on-one procedure] for identifying a suspect.” Martin, 447 Mass. at 282. The dissent in Martin was in accord on the requirement of good reason, but would also assess whether the one-on-one identification procedure was necessary. “Showups [and one-on-one photo*798graphic identification displays] constitute a suggestive identification procedure. The issue is whether the showup [or one-on-one identification procedure] was unnecessary,” id. at 307 (Cordy, J., dissenting),1 or, stated slightly differently, whether the government has advanced “some articulable need” for conducting a one-on-one identification procedure. Id. at 301, 307.
In this case, there was no demonstration of either good reason or any particular necessity offered by the Commonwealth to support the single-photograph identification display. From all that appears of record, the presentation was done that way simply because it was done that way. I believe that, in the circumstances here presented, the use of a single photograph, rather than , an array, with no justification discernible from the record warranting that singular display, is not constitutionally sustainable. There was no reason the police could not have assembled an array of photographs within a short period of time while the image was still fresh in the trooper’s mind.2
The flaw in the particular single-photograph identification *799procedure employed in the instant case is not the only problem that causes me to write. There is a larger problem involving an emerging pattern of law enforcement using this kind of unitary photographic identification process which, I believe, trenches on the due process right to a fair identification in criminal cases. “The Due Process Clause . . . forbids [an identification procedure] that is unnecessarily suggestive . . . .” Kirby v. Illinois, 406 U.S. 682, 691 (1972). Accord Stovall v. Denno, 388 U.S. 293, 301-302 (1967). Where law enforcement conducts a one-on-one pretrial identification, there are due process concerns if that procedure “is determined to be unnecessarily suggestive. Whether an identification procedure is ‘unnecessarily’ or ‘impermissibly’ suggestive . . . involves inquiry whether good reason exists for the police to use a one-on-one identification procedure . . . .” (Emphasis original.) Austin, 421 Mass. at 361.
At the oral argument in this appeal, the Commonwealth (forthrightly) acknowledged that the single-photograph identification technique utilized in this case is being commonly used in street sweep drug investigations in the geographic area involved in this appeal. That identification technique is as follows. A number of law enforcement officers assemble to conduct an investigation of drug sales in a targeted street area. An officer is (or officers are) to work undercover. An “identification team” is assigned to work out of an “identification car.” The undercover police officer engages in an exchange with a person on the street. The identification team (it is not clear whether sua sponte, or on cue from the undercover agent) moves in to take an “instant photo[graph]” of the person with whom the undercover agent has interacted. Then, the undercover officer proceeds to a predetermined location, where the officer is shown only one photograph, i.e., the instant picture just taken by the identification team. Further, in this case, at the time of the display, the officer from the identification team who displayed the single photograph to Trooper Cotton pointedly asked “specifically if this was the individual that [Trooper Cotton] had bought the heroin from, and [the trooper] stated, ‘yes.’ ”
The particular practice in this case (and the emerging general *800pattern) implicates and, in my judgment, treads upon the due process constitutional protections that ensure that identifications in criminal cases not be unnecessarily suggestive, including prohibiting the suggestiveness inherent in the display of just one photograph to an identifying witness, in this case, the undercover officer. However, in upholding this one-on-one photographic identification technique on the ground that there was good reason for it, the majority reasons that “[i]t is apparent from the statutory scheme [involving interdiction of illegal drugs] that the Legislature considers [distribution of narcotics and the distribution of narcotics in a school zone] a serious threat to the community and public safety. Efficient police investigation[3] in the aftermath of such crimes is essential not only to attempt to eradicate such behavior but also speedily and accurately to identify the suspects engaging in such activities.” Ante at 792. That drugs are an evil and a scourge on society, and that law enforcement need be vigilant, does not warrant the suspension of constitutional guarantees that prohibit unnecessarily suggestive identification procedures. 4
Where identification is at issue, “we must require the fairest identification procedures available under the circumstances. With the stakes so high, due process does not permit second best.” Commonwealth v. Johnson, 420 Mass, at 465, quoting from Wright v. United States, 404 F.2d 1256, 1262 (D.C. Cir. 1968) (Bazelon, C.J., dissenting). To this end, the Supreme Judicial Court in the Johnson case affirmed the more stringent per se rule of exclusion of unnecessarily suggestive identifications as a matter of Massachusetts constitutional law, rejecting the Federal reliability test adopted by the United States Supreme Court in Manson v. Brathwaite, 432 U.S. 98, 114 (1977). One *801of the reasons for the court’s preservation of the per se rule under our State constitution was that “the reliability test does little or nothing to discourage police from using suggestive identification procedures. One commentator has noted that ‘under Brathwaite, the showup has flourished, because the totality approach has failed to discourage this practice. As a deterrent to suggestive police practices, the Federal standard is quite weak. Almost any suggestive [identification procedure] will still meet reliability standards.’ ” Commonwealth v. Johnson, 420 Mass. at 468, quoting from Note, Twenty-Years of Diminishing Protection, 15 Hofstra L. Rev. 583, 606 (1987).
In light of the Johnson analysis that a per se rule would more effectively deter the use of suggestive identifications, there is a certain irony that, in this case, the use of singular photographic displays without any demonstrated good reason or necessity is not deterred at all, but rather is held constitutionally acceptable. Respectfully, I do not believe that the rationales posited in the majority for upholding this identification investigative technique withstand constitutional scrutiny. For example, the majority writes that “[although officers could have assembled a full photographic array for Trooper Cotton to review, such measures would be unnecessarily burdensome [and] provide no palpable benefit to the defendant,” ante at 793, and that “the time it would take to assemble such an array could further give rise to the increased possibility that ‘other images [would] crowd in,’ ” ibid. These purported justifications — burdensomeness, lack of benefit to a defendant (a dubious proposition), and risk of additional images floating into the mind’s eye of the undercover agent — are simply untenable.5 6 These reasons, without any basis in law or fact, would theoretically apply to every identification case, and would provide the means to dispense with a fair and balanced photographic array in any and all cases. See note 2, supra, and accompanying text.
I also disagree with the majority conclusion that there is not *802an inherent and unnecessary unfairness in this kind of one-to-one photographic show up procedure. The majority writes that the “defendant failed to demonstrate any ‘special elements of unfairness,’ ” ante at 794, in that the defendant did not show that Trooper Cotton was “encouraged to identify the defendant as the seller or [was] given any information [during the single display of the single photograph] that would lend itself to a reasonable interpretation of unfairness,” ibid. This misses the mark in a one-on-one photographic identification procedure. Absent good reason justifying a departure from constitutional standards for a nonsuggestive identification, the inherent unfairness and unnecessary suggestiveness arise from the utilization of the one-on-one photographic presentation itself.
For these reasons, I do not concur in that part of the majority opinion that holds that the single-photograph identification procedure was not unconstitutionally suggestive.
2. Independence of the in-court identification. Having diverged from the majority regarding the undue suggestiveness of the identification procedure, I turn to the issue whether suppression of the in-court identification is compelled. I conclude not, and I agree with the majority in this respect.6 I am convinced, as is the majority, that the trial record establishes by clear and convincing evidence that the in-court identifications by Trooper Cotton (as well as by the other surveillance officer who testified) had independent sources.
“[I]n determining whether a separate identification has a source independent of the unnecessarily suggestive identification, the judge considers the following factors: ‘(1) The extent of the witness’[s] opportunity to observe the defendant at the time of the crime; prior errors, if any, (2) in description, (3) in identifying another person or (4) in failing to identify the defendant; (5) the receipt of *803other suggestions, and (6) the lapse of time between the crime and the identification.’ ”
Commonwealth v. Johnson, 420 Mass, at 464, quoting from Commonwealth v. Botelho, 369 Mass. 860, 869 (1976).
Applying the Johnson factors, there was a strongly supported factual basis in yielding an independent source for the in-court identification. Trooper Cotton (who viewed the single photograph) had face-to-face contact with the defendant and was clearly able to observe what the defendant looked like — and indeed radioed in a description of the defendant and his attire. Compare Commonwealth v. Russell, 19 Mass. App. Ct. 940, 942 (1985) (where the identifying police officer had ample time to observe the seller of the drugs, there was “no persuasive ground for treating the identification of Russell as tainted by any unnecessarily suggestive procedure. . . . The officer was an experienced undercover police officer, obviously alert and using every opportunity he had to observe Russell at the time of the capsule purchase”); Commonwealth v. Sylvia, 57 Mass. App. Ct. 66, 68-70 (2003) (in-court identification by an officer had a demonstrated independent source in light of the opportunity the officer had to view the defendant during an undercover drug transaction, even though the police officer returned to the station and viewed a booking photograph of the defendant).

With respect to a showing of good cause/reason or necessity for the singular identification procedure, the dissent in Commonwealth v. Martin, 447 Mass. 274, 301-302 (2006) (Cordy, J., dissenting), states as follows:
“[T]he support for the good cause requirement adopted in [Commonwealth v. Austin, 421 Mass. 357, 361-362 (1995),] comes from 1 W.R. LaFave & J.H. Israel, Criminal Procedure § 7.4(b), at 581 (1984). In § 7.4(b), the authors'explain how to determine whether any identification procedure is unnecessarily suggestive. The ‘inquiry can ... be broken down into two constituent parts: that concerning the suggestiveness of the identification, and that concerning whether there was some good reason for the failure to resort to less suggestive procedures.’ They continue: ‘Assuming suggestive circumstances’ (the court here concedes, as it must, that one-on-one identifications are inherently suggestive), ‘the question then is whether they were impermissible or unnecessary. ’ This inquiry turns on whether there was some articulable need to hold a showup. See id. at 581-582 (describing this part of the test as the ‘Stovall necessity’ test).” (Emphases supplied.)


Moreover, the majority seems to assume that the procedure ensures the absence of any error. However, it should be noted that the photograph in this procedure was taken after, not during, the alleged crime. Further, there may be multiple persons present at the scene; police officers are not infallible and may make mistakes as any fallible human being may; and, as happened here, the photographing officer may not keep the perpetrator continuously in view.


As Justice Cordy observed in his dissenting opinion in Commonwealth v. Martin, 447 Mass. at 308, it very well may be that a one-on-one identification procedure “is more efficient than many other identification procedures. But this would be true in a large number of investigations. It cannot be seriously contended that something inherently and generally true of almost all showups [and other forms of one-on-one identification procedures] can provide the constitutionally required good reason to justify the use of such a disfavored identification procedure in the present case.”


Moreover, that it was a police officer, rather than a lay person, who was shown an unnecessarily suggestive photograph does not, of course, trump overarching constitutional protections.


The defendant was not arrested at the time of the hand-to-hand buy, but rather some two weeks later. An array could have been compiled, rather than the single-shot photograph shown to the undercover trooper approximately twenty to thirty minutes after the drug transaction. Nor does the record reflect any good cause unique to this kind of drug investigation.


The majority, ante at 791-792, determines “that the photographic identification of the defendant by Trooper Cotton approximately twenty minutes after the exchange from a single photograph taken by surveillance officers at the scene, was not impermissibly suggestive . . . [and] further concluded] that even were that not so, Trooper Cotton’s in-court identification of the defendant had an independent source and need not be suppressed. See Commonwealth v. Day, 42 Mass. App. Ct. 242, 250 (1997).”